Filed 4/29/21 P. v. Davidson CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048438
                                                                    (San Benito County
             Plaintiff and Respondent,                               Super. Ct. No. CR-10-00879)

             v.

 RICHARD CARLTON DAVIDSON,

             Defendant and Appellant.



         Appellant Richard Carlton Davidson was convicted in 2011 by a jury of child
abuse (Pen. Code, § 273a, subd. (a); count 1),1 two counts of aggravated assault (former
§ 245, subd. (a)(1); counts 2 & 3), and two counts of misdemeanor vandalism (§ 594,
subd. (a); counts 6 & 7).2 On December 9, 2011, the trial court sentenced Davidson to a
prison term of 25 years to life plus 13 years each for counts 1, 2, and 3. The sentences
for counts 2 and 3 were stayed pursuant to section 654. The court also imposed a term of
25 years to life plus 13 years for count 6 (misdemeanor vandalism), to be served


         1
         Unspecified statutory references are to the Penal Code.
         We take judicial notice of this court’s 2015 opinion in this matter (People v.
         2

Davidson (Feb. 9, 2015, H037751) [nonpub. opn.].) (Evid. Code, §§ 452, subd. (d), 459,
subd. (a).) We take the procedural history of Davidson’s jury trial and original sentence
from that prior opinion. As they are not relevant to this appeal, we do not here recite the
underlying facts of Davidson’s crimes.
consecutively to the term imposed on count 1. For count 7, the court imposed a term of
one year in county jail to be served concurrently with defendant’s aggregate
indeterminate term of 50 years to life plus a determinate term of 26 years.
       On direct appeal, this court in 2015 reversed the judgment and ordered the trial
court to resentence Davidson on his conviction for misdemeanor vandalism in count 6,
vacate his conviction for assault by means likely to produce great bodily injury in count
3, stay his conviction for misdemeanor vandalism in count 7, and reconsider the fines and
fees imposed. (People v. Davidson, supra, H037751.) This court otherwise affirmed the
convictions. Among other arguments, this court rejected Davidson’s contention that a
pervasive pattern of prosecutorial misconduct warranted vacatur of his convictions. (Id.
at p. 19.)
       On September 16, 2015, the trial court resentenced Davidson to an indeterminate
term of 25 years to life in prison for his conviction of child abuse (§ 273a, count 1),
imposed and stayed under section 654 terms of 25 years to life for Davidson’s
convictions in counts 2 and 3 (felony aggravated assault, former § 245, subd. (a)(1)),
imposed a one-year concurrent jail sentence for his conviction of vandalism (§ 594, subd.
(a)) in count 6, imposed and stayed under section 654 a one-year jail sentence for the
vandalism conviction (§ 594, subd. (a)) in count 7, and imposed an additional 13-year
determinate term for Davidson’s serious felony and prison priors. The court awarded
Davidson a total of 486 days of presentence credits, composed of 405 days of actual
credit and 81 days of conduct credit.
       On November 9, 2015, Davidson again appealed, arguing the trial court failed to
vacate the conviction on count 3 as directed by this court on remand and erred in the
calculation of his presentence conduct credits. On January 19, 2016, the trial court
vacated and struck the sentence imposed on count 3 and directed the clerk to prepare an
amended abstract of judgment. The amended abstract of judgment reflects Davidson was
awarded a total of 1,580 days of presentence credits, based on 1,378 days of actual credit
                                                 2
and 202 days of conduct credit. (People v. Davidson (Apr. 25, 2017, H043005 [nonpub.
opn.]).)3 In the appeal from the 2015 resentencing, this court rejected Davidson’s
contention that he was entitled to resentencing under the Three Strike Reform Act and
modified the judgment to correct certain fines and fees imposed by the trial court. (Id. at
p. 11.)
          On March 23, 2020, a federal district court granted Davidson’s petition for a writ
of habeas corpus on the ground that the prosecutor had committed serious misconduct,
and defense counsel was constitutionally ineffective in failing to respond adequately to
the misconduct. (Davidson v. Arnold (N.D. Cal. Mar. 23, 2020, 16-cv-03298-JD) 2020
WL 1332096.) The federal district court vacated Davidson’s conviction and ordered him
released unless the State of California began proceedings to retry him within 90 days of
the issuance of the order. (Ibid.)
          On June 18, 2020, the trial court held a review hearing on the matter. On August
13, 2020, Davidson entered a guilty plea to one count of child abuse (§ 273a, subd. (a);
count 1) and admitted one strike prior. The trial court dismissed the remaining charges
and allegations. That same day, it sentenced Davidson to a term of 12 years and awarded
486 days of presentence credit “as of December 9th, 2011” but did not award any other
custody credits. The trial court stated that the Department of Corrections would calculate
Davidson’s credits for his post-December 9, 2011 time in custody. The trial court
ordered a restitution fine of $300 (§ 1202.4, subd. (b)), a suspended parole revocation
fine of $300 (§ 1202.45), a court operations assessment of $ 40 (§ 1465.8), and a criminal
conviction assessment of $30 (Gov. Code, § 70373). The abstract of judgment
mistakenly indicates that the trial court imposed a criminal conviction assessment of $60,
rather than the $30 actually imposed by the trial court.



         We take judicial notice of this court’s 2017 opinion. (Evid. Code, §§ 452, subd.
          3

(d), 459, subd. (a).)
                                                   3
       Davidson filed a timely notice of appeal, and this court appointed counsel to
represent him. On September 24, 2020, appellate counsel wrote to the trial court and
requested that it correct an error pursuant to section 1237.1 in the credits awarded at
Davidson’s sentencing (September 24 letter). Specifically, the trial court failed to credit
Davidson with the days he had served in custody in the California Department of
Corrections and Rehabilitation (CDCR) after his original sentencing. Appellate counsel
asserted that the trial court should award 3,171 days of actual days credits and 346 days
of conduct credits, for a total of 3,517 days of credits.
       On October 10, 2020, the trial court amended the award of credits and awarded
Davidson 3,575 actual days and 3,574 days of conduct credits, for a total of 7,149 days of
custody credits.
       On October 28, 2020, appellate counsel again wrote to the trial court and indicated
that it had erred under In re Martinez (2003) 30 Cal.4th 29 and People v. Donan (2004)
117 Cal.App.4th 784, 789 in its calculation of the credits it had awarded Davidson on
October 10, 2020 (October 28 letter). According to appellate counsel, the trial court
should have awarded 346 days of conduct credits, with the CDCR to award the conduct
credits for the period of time Davidson had spent in its custody prior to the issuance of
the district court’s order granting his petition for writ of habeas corpus. Appellate
counsel requested, pursuant to section 1237.1, that the trial court issue an amended
abstract of judgment correctly accounting for Davidson’s credits. Appellate counsel did
not reference in his October 28 letter that the trial court on October 10, 2020, had given
Davidson 404 more days of credit for actual days in custody than the figure appellate
counsel had indicated in his September 24 letter.
       On November 6, 2020, the trial court amended the August 13, 2020 sentence to
award Davidson custody credits of 3,575 actual days (the same number it had awarded on
October 10) and 346 conduct days. The trial court subsequently on November 13, 2020,
issued an amended abstract of judgment reflecting this order. Following the issuance by
                                                  4
the trial court of the amended abstract of judgment on November 13, 2020, appellate
counsel filed an opening brief in this court stating the case and the facts but raising no
specific legal issues.
       Appellate counsel has declared that he notified Davidson both of his intention to
request independent review under People v. Wende (1979) 25 Cal.3d 436 (Wende) and of
Davidson’s right to file written argument on his own behalf. We notified Davidson of his
right to submit written argument on his own behalf but have received no response from
him.
       We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Concluding there is no arguable issue on appeal that would
result in a disposition more favorable to Davidson, we affirm the judgment. We order the
trial court to correct the abstract of judgment to reflect a $30 rather than a $60 criminal
conviction assessment (Gov. Code, § 70373).
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgment to reflect a $30 rather than a $60 criminal conviction assessment (Gov. Code,
§ 70373). The superior court clerk is directed to forward a copy of the corrected abstract
of judgment to the California Department of Corrections and Rehabilitation.




                                                  5
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H048438
People v. Davidson